Citation Nr: 1027194	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1989 to January 1993.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2007 rating 
decision by the Phoenix, Arizona Department of Veterans Affairs 
(VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

In a July 2010 Motion, the Veteran's representative noted that 
the Veteran requested a Travel Board hearing on his April 2008 
substantive appeal.  There is no indication that such hearing was 
scheduled or that the Veteran withdrew such request.

Since Travel Board hearings are scheduled by the RO (see 
38 C.F.R. § 20.704(a) (2009)), the case is REMANDED for the 
following:

The RO should arrange for the Veteran to be 
scheduled for a Travel Board hearing before a 
Veterans Law Judge, and provide him with 
written notification of the date, time, and 
location of said hearing.

The claim should then be processed in accordance with standard 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


